Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 1 of 31




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

   TIG INSURANCE COMPANY                        )
   (as successor-in-interest to International   )
   Insurance Company),                          )
                                                )
                  Plaintiff,                    )
                                                )
   v.                                           )       Case No. 18-cv-00264-GKF-FHM
                                                )
   FKI INDUSTRIES INC. (formerly                )
   known as Acco Babcock, Inc.), and            )
   ACCO MATERIAL HANDLING                       )
   SOLUTIONS, INC.,                             )
                                                )
                  Defendants.                   )

                 DEFENDANTS’OPENING MEMORANDUM OF LAW
        IN SUPPORT OF THEIR MOTION TO DISMISS PLAINTIFF’S COMPLAINT

                                                          Michael J. Gibbens (OBA #3339)
                                                          CROWE & DUNLEVY,
                                                          A Professional Corporation
                                                          321 South Boston Ave., Suite 500
                                                          Tulsa, Oklahoma 74103
                                                          Tel: (918) 592-9840
                                                          Fax: (918) 592-9801
                                                          mike.gibbens@crowedunlevy.com

                                                          - and -

                                                          Barry I. Buchman (DC Bar No. 459663)
                                                          Adrian Azer (DC Bar No. 1032731)
                                                          HAYNES AND BOONE, LLP
                                                          800 17th Street, NW, Suite 500
                                                          Washington, DC 20006-3962
                                                          Tel: (202) 654-4574
                                                          Fax: (202) 654-4271
                                                          barry.buchman@haynesboone.com
                                                          Adrian.azer@haynesboone.com
                                                          OF COUNSEL

                                                          ATTORNEYS FOR DEFENDANTS
                                                          FKI INDUSTRIES INC. AND
                                                          ACCO MATERIAL HANDLING
                                                          SOLUTIONS, INC.


                                                    i
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 2 of 31




                                                            TABLE OF CONTENTS


   PRELIMINARY STATEMENT .................................................................................................... 1
   STATEMENT OF FACTS ............................................................................................................. 5
   I.         The Parties .............................................................................................................................. 5
         A.        The Policyholders’ Corporate and Operational History ..................................................... 5
         B.        TIG Has No Connection to Oklahoma................................................................................ 7
   II.        The INA Primary Policies and the TIG Excess Policy ........................................................... 7
   III. The Acco Asbestos Claims..................................................................................................... 8
   IV.             Policyholders’ Demands for Payment from INA, Notice to TIG and Other Excess
                   Insurers, and the Ensuing Coverage Litigation Between Policyholders and INA.............. 9
         A.        Policyholders’ Notice to TIG and TIG’s Contention That the TIG Policy Is
                   Not Attached ....................................................................................................................... 9
         B.        Policyholders’ Coverage Dispute with INA and the Ensuing Forum Fight ....................... 9
              1.      Policyholders’ Filing of the Pennsylvania Action and INA’s Countersuit
                      in New York.................................................................................................................... 9
              2.      The New York and Pennsylvania Courts Rule That the Coverage Issues Should Be
                      Litigated in the Policyholders’ Pennsylvania Action.................................................... 10
              3.      The Significant Discovery Conducted in the Pennsylvania Action Since the Forum
                      Rulings .......................................................................................................................... 11
   V.         Policyholders’ Settlement Efforts with INA and TIG’s Filing of This Action..................... 12
         A.        The Settlement Process Between Policyholders and INA and the Resulting Demands on
                   TIG for Contribution......................................................................................................... 12
         B.        TIG Files This Lawsuit on the Eve of a Tripartite Mediation .......................................... 13
   VI.             Policyholders’ Failed Efforts to Resolve This Litigation with TIG ................................. 14
   ARGUMENT................................................................................................................................ 15
   I.         TIG’s Complaint Should Be Dismissed in Favor of the Pending Pennsylvania Action
              Pursuant to the Doctrine of Forum Non Conveniens ............................................................ 15
         A.        Applicable Forum Non Conveniens Standards Are Fatal to TIG’s Complaint ................ 15
         B.        The Public-Interest Factors Weigh Heavily in Favor of Dismissal .................................. 16
              1.      Oklahoma Has No Interest in This Case....................................................................... 16
              2.      This Action and Administrative Redundancies Will Place an Unnecessary Burden on
                      This Court and Oklahoma Jurors .................................................................................. 20
         C.        The Private-Interest Factors Weigh Heavily in Favor of Pennsylvania ........................... 20
              1.      The Witnesses are in Pennsylvania and Elsewhere, Not Oklahoma............................. 20
              2.      Other Practical Considerations Make Pennsylvania More Appropriate ....................... 21


                                                                               ii
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 3 of 31




   II.        TIG’s Complaint Must Be Dismissed Pursuant to Fed. R. Civ. P. 12(b)(7) for Failure to Join
              A Necessary and Indispensable Party – the Primary Insurer, INA....................................... 22
         A.     Legal Standard for Dismissal Under Fed. R. Civ. P. 12(b)(7).......................................... 22
         B.     INA Is a Required Party Under Rule 19(a)....................................................................... 23
         C.     INA Cannot Be Joined to This Action.............................................................................. 24
         D.     “Equity and Good Conscience” Dictate that This Action Should Not Proceed
                Without INA ..................................................................................................................... 24




                                                                           iii
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 4 of 31




                                                 TABLE OF AUTHORITIES



   Cases                                                                                                                         Page(s)

   Archangel Diamond Corp. Liquidating Trust v. Lukoil,
      812 F.3d 799 (10th Cir. 2016) .................................................................................................19

   Cass v. Balboa Capital Corp.
      2015 WL 1428076 (E.D. Okla. 2015)…………………………………………………….... 19

   Century Indem. Co. v. Mine Safety Appliances Co.,
      398 N.J. Super. 422 (App. Div. 2008) .....................................................................................17

   City of Indianapolis v. Chase National Bank of City of New York,
       314 U.S. 63 (1941).............................................................................................................22, 24

   Cont’l Cas. Co. v. Taco Bell Corp.,
      127 F. Supp. 2d 864 (W.D. Mich. 2001) .................................................................................24

   Giro - Warranty House Int’l, Inc. v. Malaysian Airline Sys. Berhad,
      2012 U.S. Dist. LEXIS 125383 (N.D. Okla. Sept. 5, 2012) ....................................................17

   Gschwind v. Cessna Aircraft Co.,
      161 F.3d 602 (10th Cir. 1998) .................................................................................................15

   IMTEC Corp. v. Moore,
      250 F.R.D. 647 (E.D. Okla. 2008) ...........................................................................................23

   IMTEC v. Shatkin,
      2007 WL 4593506 (E. D. Okla. 2007)...............................................................................22, 24

   Ins. Co. of the State of PA v. LNC Communities II, LLC,
       Civ. Action No. 11-CV-00649, 2011 WL 5548955 (D. Col. Aug. 23, 2011) .........................23

   Iragorri v. United Technologies Corp.,
       274 F.3d 65, 72 (2nd Cir.2001)………………………………………………..……………..17

   Littleton v. Commercial Union Assurance Cos.,
       133 F.R.D. 159 (D. Colo. 1990)…………………………………………………..……..23, 24

   Porter v. BNSF Ry. Co.,
      2008 WL 112033 (E.D. Okla. 2008)........................................................................................20

   WildEarth Guardians v. Jewell,
      2016 U.S. Dist. LEXIS 25221 (D. Colo. March 1, 2016)........................................................18




                                                                      iv
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 5 of 31




   Witco Corp. v. Travelers Indem. Co.,
      1994 WL 706076 (D.N.J. Apr. 7, 1994), aff’d, 82 F.3d 408 (3d Cir. 1996)............................23

   Yavuz v. 61 MM, Ltd.,
      576 F.3d 1166 (10th Cir. 2009) ...............................................................................................16

   Other Authorities

   FED. R. CIV. P. 12(b)(7) .......................................................................................................5, 21, 23

   FED. R. CIV. P. 19.................................................................................................................5, 22, 23




                                                                        v
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 6 of 31




          Defendants Acco Material Handling Solutions, Inc. (“Acco”) and FKI Industries Inc.

   (formerly known as Acco Babcock, Inc.) (“FKI”) (collectively, “Policyholders”) submit this

   memorandum of law in support of their Motion to Dismiss the Complaint of Plaintiff TIG

   Insurance Company (as successor-in-interest to International Insurance Company) (“TIG”).

                                 PRELIMINARY STATEMENT

          Policyholders move to dismiss this action pursuant to the doctrine of forum non

   conveniens. For the past four years (including for two years before TIG ever filed this case),

   Policyholders and Insurance Company of North America (“INA”) – the primary insurance carrier

   directly underneath TIG’s umbrella policy – have been litigating the same insurance coverage

   issues that TIG raises here, in Pennsylvania state court (the “Pennsylvania Action”).1 As two

   courts have already ruled in deciding a similar forum non conveniens fight between

   Policyholders and INA, Pennsylvania is the proper forum in which to litigate these overlapping

   issues because it is where defendant Acco has been headquartered for over 100 years; and, Acco

   is the proper focus because Acco made the historical products that give rise both to the

   underlying asbestos claims at issue (“Acco Asbestos Claims”) and, in turn, to this coverage

   dispute.2

          Among other overlapping issues, both this action and the Pennsylvania Action seek to

   resolve the appropriate allocation of Policyholders’ asbestos-related losses.   Policyholders

   advocate for the “all sums” allocation approach, whereas INA and TIG advocate for the “pro




   1
     Acco Material Handling Sols. v. Century Indem. Co., Case No. 2016-SU-000466-89 (Pa. Ct.
   Comm. Pl., York Cnty. 2016)
   2
     Acco Material Handling Sols., Case No. 2016-SU-000466-89 (Pa. Ct. Comm. Pl., York Cnty.
   Dec. 30, 2016) (Order Denying INA’s Mot. Dismiss) (attached as Buchman Aff. Ex. 13); Ins.
   Co. of N. Am. v. Acco Material Handling Sols. Inc., No. 651468/2016 (N.Y. Sup. Ct. N.Y. Cnty.
   Mar. 1, 2017) (Order Granting Acco and FKI’s Mot. Dismiss) (attached as Buchman Aff. Ex. 7).
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 7 of 31




   rata” allocation approach. Not surprisingly, INA’s and TIG’s preferred approach would leave

   the Policyholders with very little, if any, coverage for the Acco Asbestos Claims.

          Similarly, both this action and the Pennsylvania Action address the exhaustion status of

   the INA primary policy underneath the TIG policy. INA and Policyholders now believe that this

   INA primary policy is exhausted and that the TIG policy thus has attached; TIG disputes that.

          TIG became involved in the coverage dispute after discovery in the Pennsylvania Action

   revealed that the referenced INA primary policy is exhausted and that TIG is thus INA’s co-

   obligor for amounts at issue in the Pennsylvania Action. INA asserted that TIG contribute to any

   amounts awarded to Policyholders in the Pennsylvania Action. Policyholders, in turn, since have

   asked TIG to acknowledge that it has those coverage obligations.

          On the eve of a tripartite mediation among Policyholders, INA, and TIG that was set to

   occur in Philadelphia, PA, TIG advised that it was not coming to the mediation and it filed this

   action instead.    In doing so, TIG only named Policyholders as defendants, conspicuously

   omitting INA.

          Although TIG presumably omitted INA to make this action seem “original,” TIG’s own

   Complaint demonstrates that this action is part of a broader tri-partite dispute that includes,

   among other things, a contribution dispute between INA and TIG. Those issues have been part

   of the Pennsylvania Action for over four years.

                                          Allocation Issue
                   TIG’s Complaint                 INA’s Contentions in the           INA’s
                                                     Pennsylvania Action          Contentions in
                                                                                  the New York
                                                                                      Action

   “TIG seeks a declaration that a pro rata          “Under New York and         “The Underlying
   allocation method based on ‘time on the risk’     Connecticut law, however,   Defense Costs
   applies to allocating defense and indemnity       the insured’s defense and   must therefore be
   costs for the Underlying Acco Asbestos            indemnity costs are         allocated


                                                     2
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 8 of 31




   Claims for the entire triggered period duringallocated pro rata by time      equitably over all
   which bodily injury takes place.” Pl.’s      such that each insurer          years in which
   Compl. ¶ 41.                                 cannot be held liable for       each alleged
                                                more than its                   bodily injury took
   “… all defense and indemnity costs related   proportionate share…            place.” Pl.’s
   to those Underlying Claims must be properly [Policyholders] should not       [INA’s] Compl. ¶
   apportioned between TIG, Defendants and/or be permitted to … try to          44, Ins. Co. of N.
   other insurers to reflect bodily injury that invoke Pennsylvania law.”       Am., No.
   took place during the period of the TIG      Def.’s [INA’s] Brief in         651468/2016
   Policy (January 1, 1985 to January 1, 1986)  Support of its Mot.             (N.Y. Sup. Ct.
   ….” Id. ¶ 45.                                Dismiss at *8, Acco             N.Y. Cnty. Mar.
                                                Material Handling Sols.,        18, 2016)
                                                Case No. 2016-SU-
                                                000466-89 (Pa. Ct.
                                                Comm. Pl., York Cnty.
                                                Mar 31, 2016)



          Notably, TIG also is relying on the same assertions that two courts in different states

   (Pennsylvania and New York) have already rejected.

                                         Choice of Law Issue
          TIG’s Complaint                 INA’s Contentions              Prior Court Rulings

   “At the time that the TIG Policy    “The INA Policies were       “ICNA argues New York is
   was issued to FKI Industries, its   underwritten, brokered,      the more appropriate forum
   insurance broker, Johnson &         procured, negotiated for,    because the policies were
   Higgins, was located at 95 Wall     contracted for, and          issued through a New York
   Street, New York, NY 10005,         performed in New             broker. This is unpersuasive.”
   and TIG’s managing general          York…The application of      The New York court focused,
   agent, L.W. Biegler Inc., was       New York law under           instead, on the fact that
   located at 110 William Street,      Pennsylvania choice-of-      “ACCO’s principal place of
   New York, NY 10038. The TIG         law principles further       business is Pennsylvania,
   Policy was brokered out of New      militates in favor of        where the products were
   York.” Pl.’s Compl. ¶ 5.            dismissal.” Def.’s [INA’s]   manufactured.” Order Granting
                                       Brief in Support of its      [Acco and FKI’s] Mot.
                                       Mot. Dismiss at *7-8,        Dismiss, Acco Material
                                       Acco Material Handling       Handling Sols., No.
                                       Sols., Case No. 2016-SU-     651468/2016, at *9 (N.Y. Sup.
                                       000466-89 (Pa. Ct.           Ct. N.Y. Cnty. Mar. 1, 2017)
                                       Comm. Pl., York Cnty.        (emphasis added)
                                       Mar 31, 2016)




                                                    3
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 9 of 31




             TIG’s Complaint is nothing more than a transparent effort to circumvent prior rulings by

   both the Pennsylvania and New York courts that Pennsylvania is the proper forum for these

   issues. The doctrine of forum non conveniens is designed precisely to preclude this type of

   forum-shopping.

             Both the same forum non conveniens factors that led to the New York and Pennsylvania

   decisions in favor of the Policyholders, and some additional factors specific to TIG, warrant the

   same outcome here – dismissal of this action in favor of Policyholders’ first-filed Pennsylvania

   Action. Specifically, both the public- and private-interest factors warrant dismissal of this

   action.

             Regarding the public interest factors, neither the underlying products, the Acco Asbestos

   Claims, nor the insurance policies at issue have any connection to Oklahoma. TIG also has no

   connection to Oklahoma; it is a foreign plaintiff who sued here on the eve of a mediation that

   was scheduled for its convenience, to avoid the Pennsylvania Action.             Two of the three

   remaining entities – Acco and INA – also have no connection to Oklahoma, and both the New

   York and Pennsylvania courts ruled that Acco’s contacts matter the most. And, although FKI

   “moved” to Oklahoma in 2010, 25 years after the policy periods at issue, INA unsuccessfully

   relied on the same fact when trying to avoid litigating this coverage dispute in Pennsylvania.

             Regarding the private interest factors, virtually all the witnesses are located outside of

   Oklahoma – most reside in Pennsylvania. As courts have held, documents are largely irrelevant

   in this modern era of technology, but in any event Policyholders and INA already have collected

   these documents (largely from Pennsylvania) and produced them in the Pennsylvania Action.

   TIG, which has been administering this dispute from its primary location in New Hampshire,

   presumably will likewise collect its documents from outside of Oklahoma.




                                                     4
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 10 of 31




           For these reasons, dismissal is appropriate pursuant to the doctrine of forum non

    conveniens.

           Further, dismissal is also appropriate pursuant to Federal Rules of Civil Procedure (“Fed.

    R. Civ. P.”) 12(b)(7) for failure to join a necessary and indispensable party – INA – pursuant to

    Fed. R. Civ. P. 19. Courts in the Tenth Circuit have held that a court cannot grant complete

    relief (as required by Fed. R. Civ. P. 19(a)) between an excess insurer (TIG) and its insured

    (Policyholders) in the absence of the underlying primary insurer (INA). This is especially

    applicable here because to determine TIG’s coverage obligations will require a determination of

    whether the INA primary policy is exhausted. Additionally, TIG’s violation of Fed. R. Civ. P.

    19 is incurable because the presence of INA would defeat diversity – Acco and INA are both

    Pennsylvania citizens.

           Consistent with all of these considerations, Policyholders and INA filed a stipulation

    allowing Policyholders to amend the Pennsylvania Action to include TIG. Even INA – TIG’s

    co-insurer – agrees with Policyholders that TIG should litigate these issues in Pennsylvania.

           In sum, this court need not, and Policyholders respectfully submit should not, accept

    TIG’s invitation to take on the burden of injecting itself into what really is a multiparty dispute

    that includes another, critical party who is not present. That is especially true given that the

    issues in dispute are in the discovery process in the Pennsylvania Action.

                                      STATEMENT OF FACTS

    I.     The Parties

           A.      The Policyholders’Corporate and Operational History

           For approximately 100 years, Acco has maintained its principal place of business and




                                                    5
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 11 of 31




    manufacturing operations in York, Pennsylvania. 3 Its manufacturing operations previously

    included the production of allegedly asbestos-containing products, and it is those products that

    give rise to the Acco Asbestos Claims.4 Acco had several names over the decades, namely,

    Wright-Hoist Division, Hoist & Crane Division, and Acco Material Handling Products Division.5

    It was ultimately incorporated as Acco Material Handling Solutions, Inc.6 No matter its name,

    Acco has always been based in Pennsylvania.

           During this entire period, Acco has operated as “almost a company onto itself” with “a

    high degree of control over its own affairs.”7 Consistent with this business model, the York,

    Pennsylvania headquarters has always governed all of Acco’s operations and has served as “the

    foundation of the Hoist and Crane Division [Acco].”8

           Acco’s parent, FKI, is the successor to the first-named insured (Acco Babcock Inc.)

    under the policy issued by TIG (the “TIG Policy”).9 That is the only reason why FKI is in this

    case and in the Pennsylvania Action. When TIG issued the TIG Policy, FKI was not based in

    Oklahoma. That move happened 25 years later, in 2010. 10 FKI’s move did not affect the

    autonomy of Acco or its continued presence in Pennsylvania. For this reason, although INA

    raised FKI’s present location in Oklahoma as a reason why the coverage dispute should not



    3
      See Buchman Aff. Ex. 17 at 7, Acco Advancer; Buchman Aff. Ex. 18 at 4, Acco Hoist & Crane
    Division History.
    4
      See Buchman Aff. Ex. 29 at 1-2, Ltr. from B. Buchman, Acco’s Counsel, to S. Ascher, INA’s
    Counsel (Dec. 30, 2015).
    5
      See Buchman Aff. Ex. 19, Minutes of S.E.P. Meeting - Wright Hoist Division (June 22, 1956).
    6
       See Buchman Aff. Ex. 23, Acco’s Certificate of Authority filed with the Pennsylvania
    Department of State (Mar. 2012).
    7
      Buchman Aff. Ex. 20 at 1, Acco Action.
    8
      Buchman Aff. Ex. 21 at 2, Welcome to the World of Moving Ideas; see also Buchman Aff. Ex.
    19; Buchman Aff. Ex. 22 at 9-10, Acco Directory (Oct. 1975).
    9
      See Pl.’s Compl. ¶ 3-4, 11.
    10
       See Buchman Aff. Ex. 26, FKI Industries Inc.’s Registration with the Oklahoma Secretary of
    State (March 2010).


                                                   6
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 12 of 31




    proceed in Pennsylvania, both the New York and Pennsylvania courts still ruled in

    Policyholders’ favor in that prior forum fight.

           TIG knew of Acco’s corporate history—and therefore the lack of any material connection

    to Oklahoma—before it commenced this litigation, as Policyholders provided TIG a litany of

    corporate history information prior to TIG filing this action.11 Further, TIG knew of the New

    York and Pennsylvania court rulings, and the fact that those courts rejected FKI’s recent

    corporate move to Oklahoma as a basis to avoid Pennsylvania.12

           B.      TIG Has No Connection to Oklahoma

           The TIG policy was issued by TIG’s predecessor, which was International Insurance

    Company – an Illinois corporation with an Illinois principal place of business at the time.13 TIG

    is a California corporation, with its principal place of business in New Hampshire.14 Riverstone

    Claims Management Group, LLC (“Riverstone”) is the third-party administrator that handles

    claims under the TIG policy for TIG.15 Riverstone is a Delaware corporation with its principal

    place of business in New York.16

    II.    The INA Primary Policies and the TIG Excess Policy

           Policyholders, like many companies, purchased “towers” of commercial general liability

    insurance. These towers insured Policyholders for “occurrences” during particular periods of

    time. TIG issued an excess, umbrella commercial general liability policy that covers the period

    11
       See Buchman Aff. Ex. 1, E-mail from G. Van Houten, counsel for the Policyholders, to S.
    Magee, claim analyst at Riverstone Claims Management LLC (Apr. 18, 2018).
    12
       See id. The court rulings are referenced in Policyholders’ mediation statement. While the
    mediation statement is confidential and thus not attached here, it was sent to TIG.
    13
       See Buchman Aff. Ex. 15 at 4 of 13, the TIG Policy that the Policyholders had in their
    possession prior to TIG’s filing of its Complaint.
    14
       Pl.’s Compl. ¶ 10.
    15
       See Buchman Aff. Ex. 31 at 1, Ltr from S. Magee, claim analyst at Riverstone, to R. Janisch,
    principal at AON Risk Solutions (Jan. 29, 2015).
    16
       See Buchman Aff. Ex. 33, Riverstone Management Group, LLC’s SEC Registration, last
    accessed on May 27, 2020, at https://sec.report/CIK/0001705948.


                                                      7
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 13 of 31




    of January 1, 1985 to January 1, 1986.17 Two INA primary policies covering the policy periods

    of 1984 and 1985 are involved, and the TIG Policy is directly excess to the second one, which

    covers the 1985 policy period (the “INA Primary Policy”).18

           The TIG Policy provides $10,000,000 in aggregate and per-occurrence limits over the

    INA Primary Policy and a $10,000 self-insured retention.19 It also expressly references the INA

    Primary Policy in its Schedule of Underlying Insurance.20 The TIG Policy recognizes that TIG

    was insuring FKI’s subsidiaries and divisions, such as Acco in York, Pennsylvania. Specifically,

    TIG’s underwriting materials note that TIG considered and accounted for the “Material Handling

    Group” (Acco) and the products it manufactured in its Pennsylvania facility.21

    III.   The Acco Asbestos Claims

           The Acco Asbestos Claims arise from Acco products made in York, Pennsylvania.

    Although most of the Acco Asbestos Claims are in West Virginia, eight claims have been

    brought in Pennsylvania. No Acco Asbestos Claim has ever been brought in Oklahoma.22

           Most of the documents and witnesses concerning the Acco Asbestos Claims are also




    17
       See Buchman Aff. Ex. 15; see also Buchman Aff. Ex. 14, TIG Policy as attached in the
    Complaint.
    18
       INA issued two primary policies, INA Policy No. ISL 209538 (1/1/84-1/1/85) and INA Policy
    No. ISL GO 313265 (1/1/85-1/1/86). INA Policy No. ISL GO 313265 is believed to be
    exhausted (attached as Buchman Aff. Ex. 16).
    19
       See Buchman Aff. Ex. 15 at 11 of 13; Buchman Aff. Ex. 14 at 16 of 28.
    20
       See Buchman Aff. Ex. 14 at 25 of 28, Schedule A.
    21
       See Buchman Aff. Ex. 25 at 6, 1985 Umbrella Liability Program Underwriting Materials (Nov.
    1, 1984).
    22
       See e.g., Buchman Aff. Ex. 28, E-mail from J. Humiston, Arcina Risk Group Consultant, to C.
    Pisano, Direct Claim Handler Brandywine Group (Sept. 1, 2015). Per the parties’ agreement, the
    Policyholders’ status reports on the Acco Asbestos Claims, attached to Mr. Humiston’s email,
    are confidential, so only nonconfidential information is submitted here; Buchman Aff. Ex. 27,
    Ltr from R. Janisch, principal at AON Risk Solutions, to J. Bonner at Brandywine (Jun. 11,
    2014).


                                                    8
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 14 of 31




    located in York, Pennsylvania.23 Indeed, when Policyholders produce witnesses for depositions

    in the Acco Asbestos Claims, they produce employees of Acco in York, Pennsylvania. 24

    Policyholders never produce such witnesses in Oklahoma.25

    IV.    Policyholders’ Demands for Payment from INA, Notice to TIG and Other Excess
           Insurers, and the Ensuing Coverage Litigation Between Policyholders and INA

           A.      Policyholders’ Notice to TIG and TIG’s Contention That the TIG Policy Is
                   Not Attached

           Beginning in 2014, Policyholders sent periodic letters to its excess insurers, including

    TIG, to provide precautionary notice of certain Acco Asbestos Claims.26 The letters noted that

    such claims were “tendered to the [Insureds’] primary carrier (INA) for handling and defense

    costs.”27 In response, TIG stated that the “underlying insurance and all other insurance available

    to [the Insureds] has not yet been properly exhausted by payment of covered claims.”28 The

    “underlying insurance” referenced by TIG is the INA Primary Policy.

           B.      Policyholders’Coverage Dispute with INA and the Ensuing Forum Fight

                   1.     Policyholders’Filing of the Pennsylvania Action and INA’s
                          Countersuit in New York

           Policyholders likewise began providing INA notice in 2014 and, in June 2015,

    Policyholders began extensive discussions with INA regarding coverage for the Acco Asbestos

    Claims.29 INA quickly took the position, among others, that it was only responsible for a pro


    23
       See id., see also Buchman Aff. Ex. 24 at 11:15–21, Gordon Dep., In re: Asbestos Personal
    Injury Litig., No. 03-c-9600, 12-c-904 (W. Va. Cir. Ct. Feb. 11, 2015); Buchman Aff. Ex. 34, E-
    mail from G. Van Houten, counsel for Policyholders, to C. O’Neill, counsel for INA (Jan. 29,
    2018).
    24
       See id.
    25
       See id.
    26
       See Buchman Aff. Ex. 30, Ltr from R. Janisch at Aon Risk Solutions, to S. Magee at
    Riverstone (Jan. 9, 2015).
    27
       Id. at 1.
    28
       Buchman Aff. Ex. 31 at 5 of 7.
    29
       See Buchman Aff. Ex. 27.


                                                    9
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 15 of 31




    rata share of the costs associated with the Acco Asbestos Claims. 30 INA did not take the

    position, however, that any of its policies were exhausted.31

           On February 16, 2016, Policyholders commenced the Pennsylvania Action after failing to

    resolve the parties’ disagreements.32 In response, INA commenced a competing action against

    Policyholders in New York state court on March 18, 2016.33

           Policyholders and INA each moved to dismiss or stay the proceeding filed by the other

    (the “Forum Fight”).34 INA argued that New York was the proper forum and that New York law

    should apply because the policies were allegedly issued through a New York broker and that

    INA allegedly issued the policies out of a New York office – the same assertions that TIG is

    making in its Complaint here.35 By contrast, Policyholders argued that the proper focus, both for

    the forum and choice-of-law purposes, is Acco – the Pennsylvania entity whose historical

    products give rise to the Acco Asbestos Claims and thus to the coverage dispute.36

                   2.      The New York and Pennsylvania Courts Rule That the Coverage
                           Issues Should Be Litigated in the Policyholders’Pennsylvania Action

           In late December 2016, INA’s motion to dismiss the Pennsylvania Action was denied,
    30
       INA initially took the position that its policies’ deductibles had not been satisfied. However,
    the deductible and allocation issues are one of the same, as the Policyholders’ ability to satisfy
    the Policies’ deductibles depends on whether the entire defense costs are allocated to the policies
    as opposed to across a broader time period. See Buchman Aff. Ex. 32 at 5, Ltr from C. Pisano,
    Direct Claim Handler Brandywine Group, to B. Buchman (August 11, 2015).
    31
       See id.
    32
       See Compl., Acco Material Handling Sols., Case No. 2016-SU-000466-89 (Pa. Ct. Comm. Pl.,
    York Cnty. Feb. 16, 2016) (attached as Buchman Aff. Ex. 8).
    33
       See Compl., Ins. Co. of N. Am., No. 651468/2016 (N.Y. Sup. Ct. N.Y. Cnty. March 18, 2017)
    (attached as Buchman Aff. Ex. 2).
    34
       See Defs.’ [Acco and FKI’s] Mot. Dismiss, Ins. Co. of N. Am., No. 651468/2016 (N.Y. Sup.
    Ct. N.Y. Cnty. May 4, 2016) (attached as Buchman Aff. Ex. 3); Def’s [INA’s] Mot. Dismiss,
    Acco Material Handling Sols., Case No. 2016-SU-000466-89 (Pa. Ct. Comm. Pl., York Cnty.
    Mar 31, 2016) (attached as Buchman Aff. Ex. 9).
    35
       See Def’s [INA’s] Br. Dismiss at 7, 13, 17, Acco Material Handling Sols., Case No. 2016-SU-
    000466-89 (Pa. Ct. Comm. Pl., York Cnty. Mar 31, 2016) (attached as Buchman Aff. Ex. 9)
    36
       See Defs.’ [Acco and FKI’s] Br. Dismiss at 9 – 10 of 31, Ins. Co. of N. Am., No. 651468/2016
    (N.Y. Sup. Ct. N.Y. Cnty. May 4, 2016) (attached as Buchman Aff. Ex. 3)


                                                    10
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 16 of 31




    and on March 1, 2017, the New York court granted Policyholders’ Motion to Dismiss or Stay the

    New York Action. 37 In doing so, the New York court found INA’s purported New York

    connections “unpersuasive” and instead focused on Pennsylvania’s overwhelming connection to

    Acco and to the coverage issues:

                  ACCO, although incorporated in Delaware, has had its principal place of
                  business in York, Pennsylvania for approximately 100 years. Further, all
                  of the products which gave rise to the underlying [Acco Asbestos] claims
                  were manufactured in Pennsylvania….

                  Here, ACCO’s principal place of business is Pennsylvania, where the
                  products were manufactured. Thus, the fact that the policies may have
                  been executed through a New York broker does not demonstrate that
                  New York is the more appropriate forum.38

                  3.      The Significant Discovery Conducted in the Pennsylvania Action
                          Since the Forum Rulings

           With the Forum Fight resolved, Policyholders and INA proceeded to litigate in

    Pennsylvania. Through document discovery, the parties exchanged approximately 89,000 pages

    of documents and answered many interrogatories.39 As part of this process, the parties served

    subpoenas on various third-parties, including brokers and former employees of the respective

    companies. 40 Further, the parties briefed and then consensually resolved cross-motions to

    compel. 41   And, after resolving those discovery disputes, the parties made supplemental

    productions and issued supplemental privilege logs.42 The parties then prepared for depositions




    37
        See Order Granting Defs.’ [Acco and FKI’s] Mot. Dismiss, Ins. Co. of N. Am., No.
    651468/2016 (N.Y. Sup. Ct. N.Y. Cnty. Mar. 1, 2017) (attached as Buchman Aff. Ex. 7)
    38
       Id at *8–9.
    39
       See Buchman Aff. ¶ 6.
    40
       See Buchman Aff. ¶ 7.
    41
       See e.g., Def.’s [INA’s] Mot. Compel, Acco Material Handling Sols., Case No. 2016-SU-
    000466-89 (Pa. Ct. Comm. Pl., York Cnty. Jun 30, 2016); Pls’ [Acco and FKI’s] Mot. Compel,
    id.; Order Approving Stipulation to Extend Case Management Deadlines, id. (Oct. 1, 2018).
    42
       See Buchman Aff. ¶ 6.


                                                  11
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 17 of 31




    by, among other things, exchanging witness lists and negotiating over the scope and breadth of

    deposition practice.43

           In short, Policyholders and INA have engaged in extensive discovery on the issues

    presented in this action. And, because the Pennsylvania Action has been stayed since early 2018

    due to settlement efforts just as with this action (as discussed below), TIG could easily join the

    Pennsylvania Action. TIG could (1) receive the benefit of the document discovery produced by

    Policyholders and INA and, (2) make its own document production. Then all three parties could

    promptly proceed to depositions. Significantly, INA agrees that all parties should proceed in

    Pennsylvania.44

    V.     Policyholders’Settlement Efforts with INA and TIG’s Filing of This Action

           A.      The Settlement Process Between Policyholders and INA and the Resulting
                   Demands on TIG for Contribution

           In summer of 2017, after conducting the above-referenced discovery, Policyholders and

    INA slowed down the Pennsylvania Action in order to discuss settlement.45 Over the ensuing

    months, INA asserted that TIG should contribute to any amounts paid to Policyholders because

    the INA Primary Policy was exhausted.46

           By Spring 2018, Policyholders and INA had not reached a settlement. 47                And,

    Policyholders believed that INA might implead TIG into the Pennsylvania Action.             Thus,

    Policyholders joined INA in attempting to include TIG in a tripartite settlement process.



    43
       See Buchman Aff. ¶ 7.
    44
       See Buchman Aff. Ex. 41, Stipulation between Policyholders and INA to file an amended
    Complaint to add TIG as a defendant in the Pennsylvania Action; Buchman Aff. Ex. 42,
    Amended Complaint in the Pennsylvania Action.
    45
       See Buchman Aff. ¶ 8.
    46
       Id.; see also Buchman Aff. Ex. 37, E-mail from C. Pisano, Direct Claim Handler Brandywine
    Group, to S. Magee (May 18, 2018).
    47
       See Buchman Aff. ¶ 9.


                                                   12
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 18 of 31




           In early April 2018, INA notified TIG of a “planned mediation.” 48 In response, TIG

    indicated that it “would like to participate in the discussions in a meaningful way” and

    “recommended [the parties] choose one of the later dates in May” to mediate to give TIG “time

    to prepare properly.”49 INA and Policyholders obliged and the three parties agreed to mediate on

    May 18, 2018, in Philadelphia.50

           B.      TIG Files This Lawsuit on the Eve of a Tripartite Mediation

           In the weeks leading up the May 18, 2018 mediation, at TIG’s request, INA and

    Policyholders held calls with TIG and sent TIG a voluminous number of documents. 51

    Policyholders diligently provided TIG with Acco Asbestos Claims reports, an insurance

    coverage chart, corporate history information, their mediation statement, the unpublished case

    law cited therein, and scores of exhibits.52

           On May 17, 2018, both the mediator and Policyholders’ General Counsel flew to

    Philadelphia, Pennsylvania for the mediation set for the next day.53 Late that afternoon, TIG told

    the parties it was not coming to the mediation and that same day TIG filed the present action.54

    Despite the previous, seemingly-constructive discussions between TIG and Policyholders’

    counsel, TIG did not advise Policyholders of TIG’s filing when it backed-out of the mediation at

    the last moment.55 Instead, Policyholders learned about the Complaint from another source and




    48
       See id.; Buchman Aff. Ex. 35, E-mail from B. Buchman to S. Magee, claim analyst at
    Riverstone (April 12, 2018).
    49
       Id. at 2.
    50
       Id. at 1.
    51
       See Buchman Aff. Ex. 1; Buchman Aff. ¶ 10.
    52
       See id.
    53
       Buchman Aff. ¶ 11; see also Buchman Aff. Ex. 36 at 4 of 6, E-mail chain from B. Buchman to
    J. Van Winkle, the third-party mediator (May 18, 2018).
    54
       See id. at 5 of 6; Buchman Aff. ¶ 12.
    55
       See Buchman Aff. ¶ 13.


                                                   13
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 19 of 31




    had to pull the Complaint from PACER.56

           As exemplified in the charts contained in the Preliminary Statement above, TIG’s

    Complaint seeks resolution of (1) the same allocation issue that is at the heart of the dispute

    between INA and Policyholders (all sums vs. pro-rata) and (2) the same choice-of-law issues that

    INA previously raised and were addressed by the New York and Pennsylvania courts.

           Notwithstanding the overlapping issues, TIG did not name INA as a defendant in this

    action and did not disclose the Pennsylvania Action to this Court.57 Neither TIG’s Civil Cover

    Sheet nor its Complaint mention the Pennsylvania Action.58

           Worse, TIG filed its Complaint here despite asserting that the law of a foreign state

    applies to this dispute. As highlighted by the jurisdictional references made in its Complaint,

    TIG believes that New York law should apply.59 As noted above, two different courts have

    rejected efforts to litigate the issues raised in TIG’s Complaint outside of Pennsylvania. One of

    those courts is in New York – the very state whose law TIG seeks to apply.

    VI.    Policyholders’Failed Efforts to Resolve This Litigation with TIG

           The day after TIG filed its Complaint, INA wrote to all parties and noted its disapproval

    of TIG’s filing. INA’s claim representative sent an e-mail stating that she “never anticipated that

    TIG would not be participating in the mediation,” and stated that “TIG’s last minute decision to

    not participate in the mediation is short-sighted.” 60 Policyholders similarly expressed their

    frustration to TIG and noted the vexatious nature of TIG’s lawsuit.61


    56
       See id.
    57
       See Pl.’s Compl. (attached as Buchman Aff. Ex. 14).
    58
       See id.
    59
       See e.g., Pl’s Compl. ¶¶ 10-14, 41-44, 47.
    60
       Buchman Aff. Ex. 37.
    61
       See Buchman Aff. Ex. 38, E-mail from B. Buchman to S. Magee, claim analyst at Riverstone
    (May 22, 2018); see also Buchman Aff. Ex. 40, Ltr from B. Buchman to P. Richards, counsel for
    TIG (May 24, 2018).


                                                    14
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 20 of 31




           Nevertheless, Policyholders have been trying to settle with TIG since then, either as part

    of a bilateral or trilateral process.62 As part of that process, this Court graciously has granted the

    parties’ joint requests to extend the deadline for Policyholders to answer, move to dismiss, or

    otherwise respond to TIG’s Complaint.63 But as the Court rightly noted in its most recent order,

    dated April 9th, 2020, there has been insufficient progress towards a settlement.64

                                               ARGUMENT

    I.     TIG’s Complaint Should Be Dismissed in Favor of the Pending Pennsylvania Action
           Pursuant to the Doctrine of Forum Non Conveniens

           A.      Applicable Forum Non Conveniens Standards Are Fatal to TIG’s Complaint

           There    are   two    threshold   questions    in   determining    forum    non   conveniens:

    (1) whether there is an adequate alternative forum in which the defendant is amenable to process;

    and (2) whether foreign law applies.65 Here, both preliminary requirements are easily satisfied:

    (1) an alternative forum exists, i.e., the Pennsylvania Action; and (2) based on TIG’s own

    Complaint, there is no dispute that a foreign law (either Pennsylvania or New York) will apply.

    Indeed, TIG is not even seeking to apply Oklahoma law despite filing suit here.

           As discussed below, this conclusion is buttressed by the public- and private-interest

    factors that courts consider to determine whether dismissal based on forum non conveniens is

    appropriate. That is particularly true given that TIG is a foreign plaintiff seeking to apply

    foreign law.



    62
       See Buchman Aff. Ex. 38; Buchman Aff. Ex. 40, E-mail from B. Buchman to P. Richards,
    counsel for TIG (June 1, 2018).
    63
       Dkt. Nos. 18, 20, 22, 26, 28, 30, 32, 34, and 36.
    64
       Dkt. No. 38. Although Policyholders initially, in May 2018, had noted that it never had
    demanded payment from TIG, two years have passed since then and both Policyholders and INA
    now agree that the TIG Policy is attached.
    65
       See Gschwind v. Cessna Aircraft Co., 161 F.3d 602, 605 (10th Cir. 1998) (quoting Piper
    Aircraft Co. v. Reyno, 454 U.S. 235, 256 (1981)).


                                                     15
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 21 of 31




           B.      The Public-Interest Factors Weigh Heavily in Favor of Dismissal

                   1.      Oklahoma Has No Interest in This Case

                           a)      TIG Is a Foreign Plaintiff Whose Decision to Sue in Oklahoma
                                   Gets Little or No Deference

                                   (i)    TIG Has No Connection to Oklahoma

           As discussed above in the Statement of Facts, TIG has no meaningful connection to

    Oklahoma. As a foreign plaintiff, its decision to sue here “warrant[s] less deference.” Yavuz v.

    61 MM, Ltd., 576 F.3d 1166, 1172 (10th Cir. 2009) (“Although there is ordinarily a strong

    presumption in favor of hearing the case in the plaintiff’s chosen forum, a foreign plaintiff’s

    choice of forum warrants less deference.”).66

           Here, TIG’s predecessor that issued the TIG Policy was an Illinois corporation with its

    principal place of business in Illinois.67 TIG now is incorporated in California with its principal

    place of business in New Hampshire.68 Riverstone, the entity that manages claims under the TIG

    Policy, is a Delaware corporation with its principal place of business in New York.69 TIG’s

    choice of this Court would be entitled to little deference based on these facts alone. As discussed

    immediately below, TIG’s choice of this forum gets no deference given its blatant forum-

    shopping.

                                   (ii)   TIG Has Engaged in Forum-Shopping to Avoid the
                                          First-Filed Pennsylvania Action

           TIG’s selected forum is not entitled to any deference because it is not the first-filed action

    and TIG is engaged in forum-shopping. As noted above, the Pennsylvania Action initiated by

    66
       See also Sinochem Int'l, 549 U.S. at 430, 127 S.Ct. 1184 (“When the plaintiff's choice is not its
    home forum ... the presumption in the plaintiff's favor applies with less force, for the assumption
    that the chosen forum is appropriate is in such cases less reasonable.”)
    67
       See Buchman Aff. Ex. 15 at 4 of 13.
    68
       Pl.’s Compl. ¶ 10.
    69
       See Buchman Aff. Ex. 33.


                                                     16
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 22 of 31




    Policyholders is the first-filed action that seeks to resolve the disputes between Policyholders and

    the insurers. TIG was well-aware of the available forum in Pennsylvania and purposefully

    sought to avoid that forum.70

              This type of blatant forum-shopping is the type of gamesmanship that forum non

    conveniens principles are designed to preclude.       See Giro - Warranty House Int'l, Inc. v.

    Malaysian Airline Sys. Berhad, 2012 U.S. Dist. LEXIS 125383, *7 (N.D. Okla. Sept. 5, 2012),

    citing Iragorri v. United Technologies Corp., 274 F.3d 65, 72 (2nd Cir.2001) (“the more it

    appears that the plaintiff's choice of a U.S. forum was motivated by forum-shopping reasons—

    such as attempts to win a tactical advantage resulting from local laws ... or the inconvenience and

    expense to the defendant resulting from litigation in that forum-the less deference the plaintiff's

    choice commands and, consequently, the easier it becomes for the defendant to succeed on a

    forum non conveniens motion”); see also, Century Indem. Co. v. Mine Safety Appliances Co.,

    398 N.J. Super. 422, 440-41 (App. Div. 2008).

                            b)      The Other Parties to This Coverage Dispute Have No Relevant
                                    Connection to Oklahoma

              The other parties to this coverage dispute likewise have no relevant connection to

    Oklahoma. Acco has been based in Pennsylvania for the last 100 years and continues to be

    located there. INA has always been incorporated in Pennsylvania and has always maintained its

    principal place of business in Pennsylvania.

              Any TIG reliance on FKI’s recent move to Oklahoma is unavailing to TIG, as it was to

    INA in the Forum Fight. As acknowledged by TIG in its own Complaint, FKI was not based in

    Oklahoma when it bought the TIG Policy; that move did not happen until 2010, long after the




    70
         See nn. 12 – 13.


                                                    17
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 23 of 31




    policy period. 71 Indeed, INA unsuccessfully highlighted the same fact to both the New York

    and Pennsylvania courts.72

                           c)      The Acco Asbestos Claims, and the Products at Issue in Them,
                                   Have No Connection to Oklahoma

           Like the parties, the Acco Asbestos Claims have no connection to Oklahoma. The Acco

    Asbestos Claims involve bodily-injury claims allegedly arising from the asbestos-containing

    products of Acco, a Pennsylvania business. Not a single Underlying Claim has ever been

    commenced or litigated in Oklahoma. Additionally, the allegedly asbestos-containing products

    of Acco were all manufactured in York, Pennsylvania, and the local Pennsylvania court has a

    special interest in having these controversies resolved there. See WildEarth Guardians v. Jewell,

    2016 U.S. Dist. LEXIS 25221, *7 (D. Colo. March 1, 2016) (noting that the “local interest factor

    [under federal forum-non-convenience law]. . . encompasses the important interest in having

    local controversies decided where the controversy exists” and concluding on that basis that a

    case involving mining in Utah should be heard in Utah). Thus, Oklahoma residents have no

    interest in this coverage dispute.

                           d)      The Insurance Policies at Issue Have No Connection to
                                   Oklahoma

           The TIG Policy at issue has no connection to Oklahoma. The TIG Policy covers the



    71
       See Pl.’s Compl. ¶ 22-23; Buchman Aff. Ex. 26.
    72
      INA presented to the Pennsylvania court nearly identical argument by stating “FKI Industries,
    is a New York corporation with its principal place of business in Tulsa, Oklahoma….Thus, in
    reality, Pennsylvania has little or no connection to the contracts at the heart of this action – the
    INA Policies.” INA’s Mot. Dismiss at 19, Acco Material Handling Solutions, Inc., No. 2016-SU-
    000466-89 (Pa. Ct. Comm. Pl., York Cnty. March 31, 2016) (attached as Buchman Aff. Ex. 9);
    INA also argued that only FKI’s domicile during the policy period matters by stating “if there is
    any dispute about which state’s law will apply, it will be either New York law (where the
    underlying transaction took place) or Connecticut law (where FKI was domiciled when it
    purchased the policies).” INA’s Br. in Opp’n to Pls.’ Mot Dismiss, at 22, Ins. Co. of N. Am., No.
    651468/2016 (N.Y. Sup. Ct. N.Y. Cnty. May 20, 2016) (attached as Buchman Aff. Ex. 4).


                                                    18
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 24 of 31




    period of 1985 to 1986, long before FKI moving to Oklahoma in 2010.73 Further, the TIG Policy

    was not negotiated in Oklahoma nor issued to an Oklahoma insured.74 And no relevant brokers

    or agents were located in Oklahoma at the time of issuance.75 TIG’s predecessor, International

    Insurance Company (which sold the TIG Policy to FKI), also was not located in Oklahoma.76

                          e)      TIG Admits That Oklahoma Law Will Not Apply to This
                                  Action

           The fact that all parties – including TIG – agree that Oklahoma law will not apply is

    another reason this dispute should be dismissed in favor of the Pennsylvania Action.

           The court in Cass v. Balboa Capital Corp. noted in a forum non conveniens analysis that

    a relevant factor for dismissal is the fact that the court will have to apply a foreign law:

    “[a]pplying California law in Oklahoma could create a number of difficulties, and the

    appropriateness of trying the case in a forum familiar with the governing law” supported

    dismissal of the Oklahoma action. 2015 WL 1428076 at *4 (E.D. Okla. 2015).77 Here, no party

    to this action contends that Oklahoma law applies and, as such, the Court will be faced with the

    challenge of applying laws of a foreign state to a dispute that already is proceeding elsewhere.




    73
       See Buchman Aff. Ex. 26; Buchman Aff. Ex. 15 at 11 of 13, TIG Policy.
    74
       See Buchman Aff. Ex. 15.
    75
       Id.
    76
       Id. at 4 of 13.
    77
       See also, Archangel Diamond Corp. Liquidating Trust v. Lukoil, 812 F.3d 799, 808 (10th Cir.
    2016) (upholding the district court’s finding that it would be a burden on the Oklahoma courts
    and jurors to apply foreign law, particularly when the alternative forum has an interest in seeing
    its law applied correctly).


                                                    19
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 25 of 31




                   2.      This Action and Administrative Redundancies Will Place an
                           Unnecessary Burden on This Court and Oklahoma Jurors

           Dismissal is also appropriate as this action places an unnecessary burden on this Court

    and Oklahoma residents. The Pennsylvania Action seeks to resolve the exact same issues as

    those presented here, and the parties in Pennsylvania have already completed written and

    document discovery and there is no need to replicate those efforts here.78 If this action were

    allowed to proceed, it would create a duplication of efforts—and the corresponding burden on

    this Court—that is wholly unnecessary.

           It also would subject both INA and the Policyholders to the risk of inconsistent

    adjudications on issues that affect their respective rights and obligations and those of TIG.

    Those issues include both the referenced allocation issue and the referenced exhaustion issue.

           C.      The Private-Interest Factors Weigh Heavily in Favor of Pennsylvania

           The private-interest factors likewise weigh in favor of dismissal. As discussed below, the

    first four private-interest factors relate to the ability to obtain evidence – particularly witnesses,

    and those witnesses and evidence are in Pennsylvania and other places outside of Oklahoma.

    The last factor relates to other practical considerations and similarly favors dismissal.

                   1.      The Witnesses are in Pennsylvania and Elsewhere, Not Oklahoma

           In evaluating the accessibility to evidence, courts focus on the location and availability of

    witnesses given that documents are now easily transmitted.79 Here, none of the witnesses are

    located in Oklahoma and many of the witnesses are located in Pennsylvania.

           Many of the witnesses regarding the Acco Asbestos Claims and the insurance coverage

    78
      See Buchman Aff. ¶ 7.
    79
      See Porter v. BNSF Ry. Co., 2008 WL 112033 at *2 (E.D. Okla. 2008) (“convenience of
    witnesses is the most important factor in deciding a motion under § 1404(a).”). To the extent
    that the Court evaluates where documents are located, all the documents relevant to
    Policyholders’ coverage dispute with INA and TIG have already been produced in the
    Pennsylvania Action and can be re-produced to TIG in that jurisdiction.


                                                     20
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 26 of 31




    disputes are located in Pennsylvania and elsewhere, but none are in Oklahoma. For example,

    Jeff Gordon, whom Acco used as a witness in the Acco Asbestos Claims, is in Pennsylvania.80

    Likewise, Acco’s national-coordinating counsel for the Acco Asbestos Claims is based in Ohio,

    not Oklahoma.        And other witnesses are scattered across the country, but none are in

    Oklahoma.81 For example, as Policyholders noted during the Forum Fight with INA, Bob Miller

    – FKI’s Associate General Counsel at the time the Policies were placed – currently lives in

    Florida.82

             Further, TIG’s claim-handlers are outside of Oklahoma. Indeed, the TIG representatives

    who have interacted with Policyholders on this dispute are both located in New Hampshire.83

                    2.      Other Practical Considerations Make Pennsylvania More
                            Appropriate

             Several other considerations favor dismissal of this action in favor of the Pennsylvania

    Action. As noted above, much of the document discovery necessary to resolve the coverage

    issues has already occurred in Pennsylvania and can be reproduced; it should not be repeated

    here. By joining TIG in the Pennsylvania Action, Policyholders and INA can expediently

    provide TIG with their document productions already made, and TIG can provide its documents

    to both concurrently. All three parties can proceed to depositions together, instead of deposing

    witnesses in piecemeal fashion across two proceedings halfway across the country from each

    other.

             INA agrees with Policyholders in this regard. INA has stipulated to Policyholders’

    amending their Complaint in the Pennsylvania Action to add TIG.



    80
       See Buchman Aff. Ex. 24.
    81
       See id.; see also Buchman Aff. Ex. 34 at 2 of 3.
    82
       See id.
    83
       See Buchman Aff. Ex. 31.


                                                    21
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 27 of 31




    II.    TIG’s Complaint Must Be Dismissed Pursuant to Fed. R. Civ. P. 12(b)(7) for Failure
           to Join A Necessary and Indispensable Party –the Primary Insurer, INA

           A.      Legal Standard for Dismissal Under Fed. R. Civ. P. 12(b)(7)

           Fed. R. Civ. P. 12(b)(7) provides that a party may seek dismissal of a complaint based on

    a “failure to join a party under Rule 19.” Fed. R. Civ. P. 12(b)(7). A party is necessary and must

    be joined if any of three triggers are met: (1) “if, in that person’s absence, the court cannot

    accord complete relief among existing parties,” (2) the absent party claims an interest relating to

    the subject matter of the action and proceeding in their absence may impair or impede the absent

    party’s ability to protect the interest; or (3) the absent party claims an interest in the subject

    matter, and proceeding in their absence would “leave an existing party subject to a substantial

    risk of incurring . . . inconsistent obligations because of the interest.” Fed. R. Civ. P. 19(a).

    Here, as discussed immediately below, all three triggers are met.

           If a party is required under Fed. R. Civ. P. 19(a), the Court must then determine if the

    party can be feasibly joined. FED. R. CIV. P. 19(b). If joinder is not feasible, the Court must

    consider, whether “in equity and good conscience,” the action should proceed without the

    required party. FED. R. CIV. P. 19(b). Because joining INA in this action would defeat the

    Court’s diversity jurisdiction, INA cannot be joined to this action.84 Further, given the existence

    of the Pennsylvania Action and the circumstances surrounding TIG’s filing of this action in an



    84
      As the Supreme Court and the federal court in this district have noted, “[d]iversity jurisdiction
    cannot be conferred upon the federal courts by the parties’ own determination of who are
    plaintiffs and who defendants. It is our duty, as it is that of the lower federal courts, to look
    beyond the pleadings, and arrange the parties according to their sides in the dispute.” City of
    Indianapolis v. Chase National Bank of City of New York, 314 U.S. 63, 69 (1941), cited by
    IMTEC v. Shatkin, 2007 WL 4593506 at *3-*4 (E. D. Okla. 2007) (holding that the joinder of an
    indispensable party was not feasible because, if properly aligned, the joinder would defeat
    diversity jurisdiction and because the party was indispensable, the only recourse was for
    dismissal of the case. The court examined the real interests of the joinder and the parties in its
    realignment analysis.)


                                                    22
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 28 of 31




    effort to circumvent it, it would not be consistent with “equity and good conscience” to let this

    action proceed without INA.

           B.      INA Is a Required Party Under Rule 19(a)

           All three components of Federal Rules of Civil Procedure 19(a) are met because the

    defenses raised by INA and TIG overlap almost completely and are inextricably intertwined.

           As the history of this tripartite coverage dispute and TIG’s own Complaint make clear,

    there is a significant dispute between INA and TIG about their relative obligations to

    Policyholders. Multiple courts in the Tenth Circuit and elsewhere have held that a court cannot

    grant relief between an excess insurer and its insured without the underlying primary insurer

    because any findings as to the primary policy—including whether the policy is exhausted—are
                                         85
    not binding on the absent insurer.        This principal applies equally here because any ruling by

    this Court on TIG’s obligations would require a resolution of INA’s obligations and potentially

    leave Policyholders vulnerable “to a substantial risk of incurring . . . inconsistent obligations.”86

           In nearly identical circumstances, other courts have dismissed an action pursuant to Fed.

    R. Civ. P. 12(b)(7) because an excess insurer’s action failed to include as a party the primary

    insurer pursuant to Rule 19. For instance, the court in Ins. Co. of State of Penn. held that:

           The court finds that [Rule 19(a)(1)(B)(ii)] is satisfied here. For example, if this
           court were to order that [Excess Insurer] has no duty to provide coverage because
           the Primary Policies have not been exhausted, but the court in the Parallel Suit
           concluded that [Excess Insurer] does owe a coverage obligation because the
           Primary Policies were exhausted, [Excess Insurer’s] compliance with the order
           issue in this case would necessarily breach the contrary order in the Parallel Suit.
    85
       See Littleton v. Commercial Union Assurance Cos., 133 F.R.D. 159, 162-163 (D. Colo. 1990)
    (cited with approval by IMTEC Corp. v. Moore, 250 F.R.D. 647, 651 (E.D. Okla. 2008)); Ins.
    Co. of State of Penn.v. LNC Communities II, LLC, 2011 WL 5548955, at *5 (D. Colo. Aug. 23,
    2011), report and recommendation adopted, 2011 WL 5553808 (D. Colo. Nov. 15, 2011); Witco
    Corp. v. Travelers Indem. Co., 1994 WL 706076, at *5 (D.N.J. Apr. 7, 1994), aff'd, 82 F.3d 408
    (3d Cir. 1996)
    86
       Ins. Co. of the State of PA v. LNC Communities II, LLC, Civ. Action No. 11-CV-00649, 2011
    WL 5548955, at *5 (D. Col. Aug. 23, 2011).


                                                      23
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 29 of 31




    Ins. Co. of State of Penn., 2011 WL 5548955, at *9.87

           Because adjudication of TIG’s claims is not practical without the addition of INA, INA is

    a necessary party under Rule 19(a). Thus, the Court must examine whether joinder of INA is

    feasible, which it is not. See Fed. R. Civ. P. 19(b).

           C.      INA Cannot Be Joined to This Action

           INA cannot be joined to this Action because both Acco and INA are Pennsylvania

    citizens. INA is incorporated in Pennsylvania and has maintained its principal place of business

    in Philadelphia, Pennsylvania. If INA is joined to this action, diversity no longer exists and this

    Court would be adjudicating a dispute between Pennsylvania Policyholders and its Pennsylvania

    primary insurer, and its foreign excess insurer.88 In addition, it would be impractical to join INA

    to this action given that INA has been litigating the same issues for four years in its and Acco’s

    home state of Pennsylvania.

           D.      “Equity and Good Conscience” Dictate that This Action Should Not Proceed
                   Without INA

           Given all the above, including that TIG filed this action on the eve of the scheduled

    mediation in order to circumvent two prior court rulings, and the corresponding, long-going

    Pennsylvania Action, equity and good conscience warrant dismissal of this case. TIG’s behavior

    should not be rewarded to the detriment of Policyholders, who would be forced to litigate a

    singular, tri-partite coverage dispute in two places.



    87
       See also Littleton, 133 F.R.D. 159 (finding primary insurer was indispensable party in excess
    coverage action in part because “there is a substantial risk of duplicative litigation”); Cont'l Cas.
    Co. v. Taco Bell Corp., 127 F. Supp. 2d 864, 870 (W.D. Mich. 2001) (as between insured and
    two consecutive primary insurers, both insurers were necessary parties as both courts would
    resolve the issue of when coverage was triggered and could result in conflicting rulings)
    88
       See City of Indianapolis v. Chase National Bank of City of New York, 314 U.S. 63, 69 (1941);
    IMTEC v. Shatkin, 2007 WL 4593506 at *3-*4 (E. D. Okla. 2007).


                                                     24
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 30 of 31




                                              CONCLUSION

           For the foregoing reasons, Policyholders request that the Court dismiss this action and

    grant any and all such further relief as is just and appropriate.



                                                                   /s/Michael J. Gibbens
                                                                   Michael J. Gibbens OBA #3339
                                                                   CROWE & DUNLEVY,
                                                                   A Professional Corporation
                                                                   321 South Boston Ave., Suite 500
                                                                   Tulsa, Oklahoma 74103
                                                                   Tel: (918) 592-9840
                                                                   Fax: (918) 592-9801
                                                                   mike.gibbens@crowedunlevy.com

                                                                   - and -

                                                                   Barry Buchman, DC Bar No. 459663
                                                                   Adrian Azer, DC Bar No. 1032731
                                                                   HAYNES AND BOONE, LLP
                                                                   800 17th Street, NW, Suite 500
                                                                   Washington, DC 20006-3962
                                                                   Tel: (202) 654-4574
                                                                   Fax: (202) 654-4271
                                                                   barry.buchman@haynesboone.com
                                                                   Adrian.azer@haynesboone.com
                                                                   OF COUNSEL

                                                                   ATTORNEYS FOR DEFENDANTS
                                                                   FKI INDUSTRIES INC. AND
                                                                   ACCO MATERIAL HANDLING
                                                                   SOLUTIONS, INC.




                                                      25
Case 4:18-cv-00264-GKF-FHM Document 40 Filed in USDC ND/OK on 05/29/20 Page 31 of 31




                                 CERTIFICATE OF SERVICE

           I hereby certify that on May 29, 2020, I electronically transmitted the foregoing
    document to the Court Clerk using the ECF system of filing, which will transmit a Notice of
    Electronic Filing to the following ECF registrants:

    Phil R. Richards
    Casper J. den Harder
    Richards & Connor
    ParkCentre Building, 12th Floor
    525 South Main Street
    Tulsa, OK 74103-4509
    prichards@richardsconnor.com
    rlewin@richardsconnor.com
    cdenharder@richardsconnor.com
    ATTORNEYS FOR PLAINTIFF


                                                  /s/ Michael J. Gibbens




                                                26
